DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 38, 39, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0016371 A1 (Jiang) and Lacey (Lacey) U.S. Pub. 2015/0095352.
Referring to claim 32, Jiang discloses a terminal, comprising at least one processor and a non-transitory computer-readable storage medium storing a program to be executed by the at least one processor, the program including instructions to: receive a touch operation on an icon of a first application (page 2, paragraph 25, page 4, paragraph 43); collect a biological feature of a user in response to the touch operation 
Jiang does not disclose that “the user account corresponds to a resource directory and loading information stored in a first resource directory corresponding to the first user account;”
Lacey disclose the user account corresponds to a resource directory ([0019] [0038]-[0045][0075]-[0082][0093] user account information stored in the user information database in the server) and loading information stored in a first resource directory corresponding to the first user account. ([0019] [0038]-[0045][0075]-[0082][0092]-[0093] [0119]-[0122] request the user account information in the user information database with responses)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lacey’s sharing 
Referring to claims 38 and 45, Jiang discloses instructions to display a first user interface element corresponding to the first application and a second user interface element corresponding to the first application and receive a selection input on the first user interface element, and bind a collected fingerprint to a user account of the first application (page 3, paragraphs 31, 32).  The fingerprint related information represent the user interface elements which correspond to the application that the fingerprint is collected for.  The collected fingerprint is bound to the user account of the first application.
Referring to claim 39, Jiang discloses an authentication method, comprising receiving a touch operation on an icon of a first application (page 2, paragraph 25, page 4, paragraph 43, page 1, paragraph 4); collecting a biological feature of a user in response to the touch operation (page 4, paragraph 43); comparing the collected biological feature with at least one biological feature bound to the first application, wherein each biological feature of the at least one biological feature is bound to a user account of the first application (page 4, paragraph 43, page 1, paragraph 7).  Jiang discloses determining a first user account bound to a first biological feature of the at least one biological feature in response to a comparison result of the comparing the collected biological feature with the at least one biological feature indicating that the collected biological feature matches the first biological feature (page 4, paragraph 43, page 1, paragraph 7); and logging in to the first application according to the first user account (page 4, paragraph 43). 
 Jiang does not disclose that “the user account corresponds to a resource directory and loading information stored in a first resource directory corresponding to the first user account.”
Lacey disclose the user account corresponds to a resource directory ([0019] [0038]-[0045][0075]-[0082][0093] user account information stored in the user information database in the server) and loading information stored in a first resource directory corresponding to the first user account. ([0019] [0038]-[0045][0075]-[0082][0092]-[0093] [0119]-[0122] request the user account information in the user information database with responses)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lacey’s sharing verified identity documents into Jiang’s invention as they are related to the same field endeavor of manipulating identity documents. The motivation to combine these arts, as proposed above, at least because Lacey’s method of storing and retrieving user account information in a database would help to provide digital contents into Jiang’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that storing and retrieving user account information in a database would facilitate authenticating the user with the information stored.
Referring to claim 46, Jiang discloses a non-transitory computer-readable storage medium having computer-readable program code stored therein, the program code comprising instructions that, when executed by a processor of a terminal, cause the terminal to:  receive a touch operation on an icon of a first application (page 2, paragraph 25, page 4, paragraph 43, page 1, paragraph 4); collect a biological feature of a user in response to the touch operation (page 4, paragraph 43); compare the collected biological feature with at least one biological feature bound to the first application, wherein each biological feature of the at least one biological feature is bound to a user account of the first application (page 4, paragraph 43, page 1, paragraph 7).  Jiang discloses determine a first user account bound to a first biological feature of the at least one biological feature in response to a comparison HW 85185533US07Page 6 of 9result of the comparing the collected biological feature with the at least one biological feature indicating that the collected biological feature matches the first biological feature (page 4, paragraph 43, page 1, paragraph 7); and log in to the first application according to the first user account (page 4, paragraph 43).  
Jiang does not disclose that “the user account corresponds to a resource directory and loading information stored in a first resource directory corresponding to the first user account.”
Lacey disclose the user account corresponds to a resource directory ([0019] [0038]-[0045][0075]-[0082][0093] user account information stored in the user information database in the server) and loading information stored in a first resource directory corresponding to the first user account. ([0019] [0038]-[0045][0075]-[0082][0092]-[0093] [0119]-[0122] request the user account information in the user information database with responses)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lacey’s sharing verified identity documents into Jiang’s invention as they are related to the same field endeavor of manipulating identity documents. The motivation to combine these arts, as proposed above, at least because Lacey’s method of storing and retrieving user account information in a database would help to provide digital contents into Jiang’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that storing and retrieving user account information in a database would facilitate authenticating the user with the information stored.
Claims 36, 43 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Lacey and U.S. Publication No. 2018/0107885 A1 (Jo).
Referring to claims 36, 43 and 50, Jiang and Lacey do not disclose collecting the biological feature of the user in response to the touch operation include instructions to control, in response to the touch operation, an image capture unit to capture a facial image of the user.  Jo discloses collecting the biological feature of the user in response to the touch operation through a finger touch operation that results in an image capture unit to capture a facial image of the user (page 7, paragraph 142).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Jo collecting the biological feature of the user in response to the touch operation include instructions to control, in response to the touch operation, an image capture unit to capture a facial image of the user.  Jo discloses a well-known means for capturing facial images that could be substituted into the authentication system of Lacey and Jiang to obtain predictable results.
Claims 37, 44 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Lacey and U.S. Publication No. 2018/0089412 A1 (Kopikare).
Referring to claims 37, 44 and 51, Jiang and Lacey do not disclose instructions to collect the biological feature of the user in response to the touch operation include instructions to collect, in response to the touch operation, a fingerprint of a finger that performs the touch operation on the icon of the first application.  Kopikare discloses collecting in response to the touch operation, a fingerprint of a finger that performs the touch operation on the icon of the first application (page 13, paragraph 104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Kopikare instructions to collect the biological feature of the user in response to the touch operation include instructions to collect, in response to the touch operation, a fingerprint of a finger that performs the touch operation on the icon of the first application.  Kopikare discloses a well-known means for capturing fingerprint data.  Furthermore, Jiang discloses an “M” that is associated with an application and fingerprint data and used to determine authenticity (page 3, paragraph 34).  This suggests Jiang performing a touch operation on an icon and collecting the biological feature thereby providing motivation for Lacey and Jiang to learn from Kopikare.

Allowable Subject Matter
Claims 33-35, 40-42 and 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to dependent claims 33, 40 and 47, Jiang and Lacey does not disclose when the comparison result indicates that the collected biological feature does not match any biological feature bound to the first application, determine a second user account that meets a preset condition and that is not bound to any biological feature in response to the comparison result indicating that the collected biological feature does not match the first biological feature of the at least one biological feature and log in to the first application based on according to the second user account, and load information stored in a second resource directory corresponding to the second user account.
Since claims 34, 35, 41, 42, 48 and 49 depend on claims 33, 40 and 47, and include all of the limitations of these claims, claims 34, 35, 41, 42, 48 and 49 are considered allowable for the reasons in which claims 33, 40 and 47 is allowable.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20150347734 A1	 December 3, 2015			 Beigi
Access Control Through Multifactor Authentication with Multimodal Biometrics 
Beigi disclose a system is provided in which a person may use a Cellular (Mobile) Telephone, a PDA or any other handheld computer to make a purchase. This is an example only. The process may entail any type of transaction which requires authentication, such as any financial transaction, any access control (to account information, etc.), and any physical access scenario such as doubling for a passport or an access key to a restricted area (office, vault, etc.). It may also be used to conduct remote transactions such as those conducted on the Internet (E-Commerce, account access, etc.). In the process, a multifactor authentication is used… see abstract. 

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143